Case 1:20-cv-00001-BLW Document 20-3 Filed 09/11/20 Page 1 of 12

U.S, COURTS
SEP 11 2020

Flevd Filed Time
STEPHEN W. KENYON
CLERK, DISTRICT OF IDARG

(Cor of

Bx f4es7007

J

EXACS ©

 
Case 1:20-cv-00001-BLW Document 20-3 Filed 09/11/20 Page 2 of 12

. Hello. ae

Wf Ne ee JS —_ beve, VA Llome- “—Pdoc’ ff Hotz.

lewd wes Aoused 2in G-l per”
AOU. tte 672 a Twas 3 afwund _

 

Ga POA Get: osu Hes doe 0, bet
ef Winnte_ One a Heth He Nite S

Ve MQ. LIN. the. middle. /. hbatic._ of

_ C30ote_* 2s 30 and..m ww woetehed. tnwtete _

{The tunice.._bleed ina cost deo ony het

ce Lisor AS = Ze it WEES EAC She to

pve the Loud. Reco del SaeoPle _
{Tb “Cet. otf the ep. Her”

Hime. Thee. COs weve. Vel Tre iy _ —- —

 

 

- _ 4°: hi i C#S . EP wh KL... the CY Iey/ [ow wa __ _

oe teers me ied Tt he. Le ed Linen The To. a
ee {WU L be... a mm Ao _ Ore POL e. Wwas bleed j ng

 

1 Neleeted. +

   
 

oo Se Pr. Ran Je ater Fhe Com eles. —_
did (wed felis, Hesliger F

Seowt
~ Woe ffir — adout SAS OT. oo

 

— foSheack. +1 of
fol ected aon the. _ whole

  

 

MG loom a A nA. _Credtt Kg -

  

 

 

 

 

 

 

 
inmate Name: VI net ak Coe, we wo
~ Institution,’ Housing unit, & Calli see = Asal ~ irY

   
 
 
     

 

 

 

“Case 1: 20- -CV- cononHi.oe PAR MENTAORCORREGTIONS Page.3:
foe _ Inmate Concern Form ze

 

To: £2 pe (Cr: Block) | : :
“(acdcghs to ) approprite stat: Person ros deat responebl for this issue soreanoer_

Issue/Concern: ZL a8 as i pad geile aie tbc | ace Ls opting 3

 

 

 

 

 

 

 

    

 

 

 

  
 

 

 

 

 

 

 

 

 

 

ere: yoA 3A fo} Cf AM ides x7) <a Act ic, eye oe ty lv. ia
encase: Ar hohe od a Ve te thy aie a eng Too es
oe ‘ithe fhe yee cet! awe kee ee ae it meet bf Cede Trp - oe ae
ae) rudexa tion. [ene oa fein) erin oS tied f yo fi ag ordi 8 oe worth. va eet c —e
te ye ty C4 XN Len put vere ij wt TT, ee ee
ff: na “A.
; 4 ___{Descriotioh -of the Issue mus be ey ines Provided ‘sbove.)
“Inmate signature: OL ae a. * me
{ , Staff Section
ca Lose : wo! - : ee Q oe x popes
es Le: Z E Collected/Recehed: Me
(Signature of Stal Menber r Rekowliging Feceipl) [Assoaate Ds 7 (ae collected or reewed)
4 . + er .
Reply: A 7
“itr
Responding Staff Signature: _ _ | Associate ID _ Date;

    

Fink copy to rrnate (after recelving. staff's signature), : ss
Original and Yellow copy to respondng start {afterGonpleting the reply, yellow copy returned to inmate) whe!

This is an n exact model and must be produced on three (3)- part NCR paper, 9.

  

 

   

 

| - inmate signature: a -

/ (Seraure of Sat Marrber Achnowiedging Foca) {Associate Di)

"Reply:

 

Responding Staff Signature:

   
 
 
  
  
  
 
    
         

 

 

“IDAHO | DEPARTMENT OF CORRECTION
De ae coe _Inmate Concern Form : . Cae
inmate Name: Vr vverine (trey ctr 8 “1ooc Number: “Bug :
Institution, Housing Unit, & Cell: 75° vies De Lf é _ _ _ —Date: . : Ef: ape LPG

To: Cf Bri fl Ors ee vi
(Address to appropriate staff: Person ra aay responsbie for this é issue oF sane

 

  

Isgue/Concern: Td i BG pinwele rad fins line on fe cis Ls este “ ce Wed eta Fp: FELoS

 

 

 

 

 

   

Cleat fet 80 Aug! Fy bP actin ds ff TED SA beet ere Py pe heat ib O et Soest es
ded ee pti te ia too es hie boy aa bee feet 0, Co tone : eh
babe 7 9 St pe ee eth di Th nd pean fue pia fe Tigh: KE hd
Mate se ea fF, oo eo ate Ft bo fie fy. ff ‘A Lic: fe ole vee

 

 

 

 

 
 

ont -

   
 

= wey ~Siafidection

 

see foe - Colected/Receled:

   

 

  

 

 

 

 

 
  

—Assosite ID # es

Fink copy to inmate (after receiving staff's signature), - OO Ube
Criginal and Yellow copy te rasponding staff (afer completing the reply, yellow copy ‘returned to inmate) -

 

This is an exact mode! and must be produced on three Gy-parth NCR paper, »

 
 

AVE ES TEE eT ea oT ETE ET TRE LEE SLATE DUTP ES FSS ST Ep tune a

“case 1:20 -v-000 ile bE BARREN FR clensetHae® Pave doje ZINA

Inmate Concern Form

 

 

__ Inmate Name: > fun EXIT GARCIA {DOC Number: | ‘2 ¢
Institution, Housing Unit, & Celt: (ECC. aw v2 A Date: 5-20-20

To: Caples Eeruhs

\ (Address to appropriate staff: Parson most directly responsible for this issue or concern)

Issue/Concern: 1 Lie tea CAOSE CUSTIO Oa Ales DIES Bolt) SAa our SAFE AGE “LD Obits yi Cro Ee
f+ 1eLK were tye fh Avg Tess Dass Sods Cee a date pact

 

 

 

 

 

 

 

 

 

 

 

£m
fl fi
{ acfiption af the "7 Trust be written only onthe nes provided above.)
Inmate signature: _” - CoN
~~ \ , Ms le, )
L _ \ Staff Section ]
f a
horde DSHY 3 Collected/Recened) — OQ —O— I
(Signature, of Stal Nerber Acknowledging Receipt) f pastas DA) . (Date collected or received)
Rely: Fer poli é 4 phec Ks 3 roust los a Aone. Mo later Mrads ane brat ii
Aprset i
§

 

 

 

at : : I LE
_Responding Staff Signature: Pesan A Associate ID #: OSS Date: S/24 bof

Rnk copy to inmate (after receiving staff's siGaature), L/
Criginal and Yallaw copy to responding staff (aftercorplating the reply, yallow copy returned to inmate)

 

This Is an exact model and must be ’ Produced on three (3)-part NCR paper.

TR ET FEET F Sr pyar ee naa re sagem ts ae
3

 

| Eis 2 be 006 l 69 BE! (se 3 IDAHO DEPARTMENT OF CORRECTION | Q2aiD

To XM . oa Inmate Concern Form ae
“S.. Inmate’ Nanas” Vs ae: GC tae eA ee ipoc Number: 124730

\Unstitution, Housing Unit, & Cell: Zetec - x2 ~ fs zl _. Date: 7-5-7?

 

3 vats le bo pe bene f Voted, ae, :
™ (Address to appropriate staff: Person most directly fesponsble for this issue or concern)

ah:

Issué/Concern: Aoostd Mak 5 Lb by the ables wept of a: Soro eh. Aft ab masse i Lies ust htiee PArte. wd. [vs A fi: i
havtlosran allarbe f by a depron) tumads, The mblach tad Co ak UCB Pl pol lala py be abi

Pha iuivarce Wide Aad acren ech Ob. Fa Boat Ahrade i oft sur Renken (loere ahe b Rae, basen Ta owe
Way 1 toh As pk thee og bhece Fated RIE i. have bn igsty # > nth Aw Ben Eto hee ity iP fae frere clhcda foe S. Adae
ao etiat Rawk coerced bach fade Crack blen Led meufenent to fy? Wa, The ABE PPE endures TY
Prighetd onsen bbe 19-90 mrnste heation T subbs nel, iecre wat halt aut thal wecne bhi bien
de et ete eis auea dbz Hae Lad” fret Ag QO apely Ferm bins ts hbsy er 61th lak Pspaiph rips ht

, cription of the iss must be writen only on the Ines provided above.) Rime dies te campen,tate
2 ih : 2 4 fon states arEgder™
inmate 2 signature: Zz oy ; ~ ara ee . |

 

 

 

 

 

 

 

 

 

 

 

fo { Staff Section _
— Tilo pe fe
Ee AN AD, ' ‘x  Collected/Received: [Zs [{F
(Signature of Stal med / Associate ID#) {Date collected or received)
Repy:_2 Claris = Cres > 2 i CE ea CTH a
fy Bale “apc a ar Koary se
ae “EyeTs re at a FF 7 FRETS Sirti 7 ~

 

- 5
Responding Staff Spm Associate ID #: KES Date: Wz Le 2 L0G

Ank copy to Inmate’ (after receiving a 5 signa rey
Crigindl and Yellow copy to respon ng staff (aftercompleting the reply, yellow copy returned to Inmate)

 

This is an exact model and must be produced on three (3)-nart NCR paper.

 
Case 1:20-cv-00001-BLW Document 20-3 Filed 09/11/20 Page 5 of 12

of PAHO Idaho Department of Correction
a Initial Classification Score Sheet

Offender Name: GARCIA, VINCENT DANIEL Facility: ISCI UNIT 15

Offender Number: 124930 Previous Custody Level: Initial
Section I Sentence, Criminal History, Age: Be per %
Category 1: Severity of Current Offense

High Severity

Low Severity l

 

 

 

 

 

 

 

 

 

Category 2: Escape History

 

 

 

 

 

 

 

 

0
[ | Felony conviction for escape or alternpted escape from adult secure facility (scored 10 years)
[ ] Felony escape or attempted escape from adult secure facility without a criminal conviction {scored EQ years)
[] Felony escape/watkaway or attempted escape/walkaway from an adult non-secure facility (scored 5 years)
[K] Nove Ca
Category 3: Severity of Prior Felony Convictions LOW 0
|_| High Severity 5
|_| Low Severity 1
_X] No Prior Felony Convictions
Category 4: Current Age
LX} < 23 , Date of Birth 3
| f 24-31 06/14/1996
32-38
39-50 Current Age
> §1 22

 

 

     

Section I “Institutional Behavi

| Class A DOR with Level 1 enhancement in the last 5 years. 7
Class A DOR with Level 2 enhancement in the last 3 years.

| _j Class A DOR without an enhancement in the last {2 months.

LX] Class B DOR in the last 12 months.

| | No Class A or B DOR in the last 12 months.

 

 

  

 

    
   
 

Section IL Release Proximity (this section is novsel for Natal Cl;
Parole Eligible Next Hearing Tentative Parole Full Term Release

08/20/2020 Mar 2020 08/19/2024
Setlion TV Scoring
Basie Scoring Scored Level
Mandatory Overrides

  

i9 CLOSE

Life Sentence and no Tentative Parole Date within 3 years.
20 or more years until FTRD with no TPD within 5 years OR no PED, PHD, TPD, and
Detainer, Pending Felony Charges, or ICE E Requests Adjusted Level CLOSE

 

 

Section V Discretionary Overrides 00.800 SO st

 

Needs to be managed at a higher custody Comments:
Can be managed at a lower custody level

 
     

 

     

Prepared By: Rice, Michael J 2766 11/26/2018

Recommended CLOSE

Reviewed By: Rice, Michael J 2766 11/26/2018
Review Comment: :

Facility Head Review:
Facility Head Comment:

Managment Review:
Manager Comment:

Served By: Rice, Michael J 2766 1126/2018 Assigned Leve! CLOSE

 

 

 

 

 
 

Case 1:20-cv-00001-BLW Document 20-3 Filed 09/11/20 Page 6 of 12

 

                       

 

Tor Fe lives uP

as

 

tad “Hogid

 

 
 

Ny nmate"Name: VE Cd Cusais
ei Pestitution, Housing Unit, & Cell: iece- O2- hing

ef foe is ee Set OF atl

‘(Address to approprie Staff: Ferson rrost directly responebb for this i issue or concern)

. IDAHO DEPARTMENT OF F CORRECTION
Inmate Concern Form -

is oe lssup/Concem: festa ul Mae Fee uy fe ihe eélren nest ob 2) Salome 2h. ae ch te, we
ee srpae stla bs f £ aE A Srrie 3 sactiat f The Abbe tat 6 ented VOB Es “df le
ues Wiehe As2 haz ities ‘eb. ‘Lae Res gf thenee fo OF suse Banleret Llpere Zé
cote te beer fpr: base fo igor oth auseieen t weArec f
ort See risert Back ptte fete, foo ate te aft alles to fort “Vets
etclonec tthe 10-12 ey id i r qT

IDOC. Number: __/2¥922
{| Date: 7.35-/?

 

foe t Latte Loum KE pricy ye f-f
iain Fe sala al

Pb Reawe, tomer ua Mave

oe fae — “TT wee, Mig
Pacer Mee LAE x win igere 7
lacked wn thc HO nes

a

 

  

UEZAE wrt <a £4
RE: ee ec - i BPE: = he

ee ti th hae P. A ab EL

 

    

wh eee dhe Bue

 

   

 

—

trust be written only on the lines provided @ abo

ve) Remedics & aa :

. Sen. states MEG lor

 

 

“Staff Section.

 

at

  

 

 

 

      

 

 

ma ry Ly z, Lp

(Sanatus of Staff te op 7Assocate =

an on — my Pf a:

Terr STOP CS

 

ws _ | ~ Collected Received! _ U2 IS ;
2 be

~- Soy exer
ea

(Bate collected or receved)

ae crt a

=

 

Dae Zz Zz Z. e

ore

 

 

 

 

i
4

 

 
Case 1:20fCV-09003-BhW_ Regumment 29:3 Filgd£9/#1/20 ‘Page 7 of 12
EXEL EE COON Gay ZINE
"EORRENON 6

  

 

Idaho Department of Correction
Grievance Form

Offender Name: GARCIA, VINCENT DANIEL JR Location: ICC
Offender Number: 124930 Number: IC 190001067
Category; SECURITY

 
  

   

Date Received: 08/14/2019
The problem is:
The issue is not weather a security check was done on time upon shift change, The issue is why staff was not efficiently
moitoring the political tiers on this political unit (G) knowing that political member will attack their own as easily as a rival
’ political member. the issue is why in a closed custody unit I was beaten uncotiscious and continuously beaten while
unconscious cannoticed by staff for up to 20-40 minutes, Time of incident told to victims mother Via Warden Christensen.

Officers notice ie: inmates on top tiers, no shirts on, hats on indoors but did not see this for the time mentioned in the
aforementioned?

I have tried to solve this problem informally by:
Kiting Warden Christensen who confirmed Staff did their “Tier check in a timely member" however disregarded the issue
as to the fight and the amount of time it wasted & the injures I sustained.

[ suggest the folfowing solution for the problem:

To resolve this by staff improving on how they carry out their duties for monitoring political close custody units, And to
discuss a monetary settlement for my pain & suffering

 

 

  

Date Forwarded: 08/14/2019 Date Returned: 08/23/2019

   

Date Due Back: 08/28/2019 Level 1 Responder: MILLER, ADAM D

The response from the staff member or person in charge of the area/operation being arieved:

Staff followed Policies and Unit Post Orders regarding inmate management of Closed Custody Offenders. Tiers are to have
at least one random check per hour, two were conducted. Tiers are to be monitored under indirect observations by Control
staff and staff monitoring cameras. Staff did what was expected of them during this incident. The unfortunate way of how
the fight started and where it happened limited staffs visibility and did not attract attention.

 

Date: 09/27/2019 15:08 Created By: dsession Page | of 2
CIS/Facilities/Main/Mise/Grievance Detail

|

 
Case 1:20-cv-00001-BLW Document A oee eek Bape 8 $5 12 oe TZ
i 1 — -—
| —

{C #90001867 GARCIA, VINCENT DANIEL JR 124930

 

 

 

| Level 2 - Reviewing Authority Response

Date Forwarded: 09/10/2019 Grievance Disposition: DENIED
Date Due Back: 09/26/2019 Level 2 Responder: MARTINEZ,
Date Returned: 09/ 13/2019 Response sent to offender: 09/13/2019

Your grievence has been reviewed and I find:
Your Grievance is denied,

As stated in Level 1 response staff followed SOP and their Post Orders, Staff started their shift at 1430 and discovered you
at proximality 1445 and activated emergency protocols immediately after discovering you, Staff are required to do a safety
and security check within an hour of assuming their post. That means that the staff arrived on shift, received a briefing
(required by policy), dawned required equipment (required by policy) and still went on to your tier 45 minutes sconer then
what was required of them.

Staff went above and beyond, exceeding the requirements that are required of them to provide proper care and attention to
the G block Close Custody unit and population. Staff just completed shift change and were indeed monitoring all units as
efficiently as possible with out compromising other areas of safety and security.

 

 

 

 

The medical, psychological and grievance process evidence clearly shows that Warden Christensen and his staff knowing
displaed Deliberate indifference and reckless disregard for my safety. Also being awre of facts via previous and many
ivestigations of thousand of gang attacks in this facilty, which inferences could and should have been drawn showing
substainal risk of serous harm existed from gangs. Also it was and is your Statutory Duty to protect me while ['m in your
care and custody and to be accountable when you fail to protect, So are you going to act professional and compensate for
my life long injuries that your mismanagement caused or not? My medical diogooses say my injures are going to be long

term it not lite long

 

 

    

 

| Level'3 + Appellate Authority Response.
Date Apnealed: 09/24/2019 Grievance Disposition: MODIFIED
Date Forwarded: 09/24/2019 Level 3 Responder: CHRISTENSEN, JAY
Date Due Back: lovio/2019 Response sent to offender: 09/27/2019
Date Returned: 09/25/2019

Your appeal has been reviewed and I find:

If by political you mean STG related, all tiers in ISCC have STG related offenders. We follow policy by completing timely
regular tier checks. In your particular case your STG affiliate timed the assault and planned it in a specific area that reduced
the possibility of being seen in the rear of the unit, behind a pillar and obscured by the tables once you were on the ground.
Even after all of that the staff member still located you within minutes of his sign on time and tier checks exceeded policy
requirements on that day. Just as in your own words, 7

"knowing that political member will attack their own as easily as a rival political member" involved yourself with an STG
aware they would likely assault. When they did, staff located you and possibly saved your life as well as locating the
offender that assaulted you, isolating him from the population, holding him accountable and referring for prosecution. I this
case I find that staff followed and exceeded policy.

 

Date: 09/27/2019 15:08 Created By: dsession Page 2 of 2
CIS/Facilities/Main/Mise/Grievence Detail

u

4

 
CSE FAG cv OOOO SEAM gocument 20-3 Filed 09/11/20 Page 9 of 12

NOTICE OF CLAIM

In compliance with Title 6, Chapter 9 of the Idaho Code*, the undersigned hereby presents a
claim arising out of an accident or occurrence which happened as follows against the following

governmental entity: (CHOOSE ONE)

 

 

Hf siete of Idaho County / Clerk

PO Box 83720 L
Boise, ID 83720-0080
(208) 332-2814

Place or Location: -LDAHG STATE. CORRECTIGMAL CEKTER |
Date and Time of Occurrence: MAN (ot - MAY Grd | 2 —y DM

Cause of Damages: (Describe the detail and circumstances of the accident or occurrence}

 

 

 

 

 

 

 

 

 

VAS AN TACKED AGA MARE ON hs EYER BEATEN OU cricer
AEE FOR20-U0 MINVETS AN A Clos Sten A, MUN IQ Day PG
AH AME AS A en Aid EAD | Ys Ry DAA YSGS SH AA Wig
ATH Viole WITIVE INMATES SUSTAINED ANO SUPEEQED Steel ER CANN IN VARS De,

To Scr STARE EQICeHG BEING NEGUIGENT
Witnesses: wane Address and Phone Number) (QQRECTIN GEEICERS 2° ASHE 1 whto
ed Suyy Qisans © Bi ce EEEN Wwe
\ tuson) ‘ 2\ 41

 

Amount of Claim: $ 00 (Attach all bills or substantiating information as to the

amount of the claim)

Personal Injury: (Please describe the extent of your injury, your attending physician, place of
treatment, etc.) DER CHEEK Ue WE

 

Property Damage: (Describe the property damage)

 

 

 

 

 

 

 

 

DATED this 27% day of OctpREe , 20 \O
Name of Claimant: VJ INCENSE CARLA

Street Address: (Hoots DIEASANT VALE RD

City and State: KUNA | sb RAGA

*Claims must be filed within 180 days of the date the claim arose or should have been reasonably discovered,

_NOTICE OF CLAIM - 1

TT To Te

 
Case 1:20-cv-00001-BLW Document 20-3 Filed 09/11/20 Page 10 of 12

IDAHO DEPARTMENT OF CORRECTION
Grievance/Appeal Form

\ze rievance
Vue Ehe t- Cree ta

Offender's Name: IDOC Number: /24 970

 

 

 

 

 

 

 

institution, Housing Unit, & Cell: _zre¢e -02-1,-4 Date: _ 7-70-79
For Administrative Use

Facility: Grievance Number:

Date Collected: Grievance Category:

 

 

Date Forwarded to Offender's Previous Fatility:
Name of Previous Facility:

 

 

 

 

 

 

 

 

 

 

 

 

 

    
 
  

Date Forwarded to Responder:
Level 1 Responder's Name: ._* Date Due: Received:
Level 2 Responder'’s Name: Date Due: Received:
Final Grievance Decision: Date Sent to Offender:
Offender Section
The problem is:the tse: igmat- weathew a seaunite ahead clive on dine ude s held chang. The
‘a tathe, Sta sans MOE Sib erates enn ti beds Lh roriticar tiger ou dda per bie diased Ke hag Tia fe
meet bees ti acl thein unas crsiiu aca eluant outa member. The ($6 1's Ushi wa croted eastockr aan'l.
id tumitins a - akee UbiLE um Cone ieeas Abe Id diced hy Stoke ot ti? ty 32- din pi tewde,
ack bditemten, (Ad icees aretics ie: iumiad ee _ Lp Leas Ago

 

    
   
 
  

?

   

ie Atcacme LS orvtrl !

 

pale ha Ww id , hp Hi Othe tit fgmgad
ave tried to solve this problem informally by: kfaw Inbadew Chaselovrea wo vdiament ©,
: f i dé howence clfene 2 alee the ISSUE ahd te teckel, ave Mhe
Afra ede f ii re fee” T swe Lp bvtel, : .
l suggest the following solution for'the problem: Tz avcsiwe CA's boy stakh tmoeouun ov Jn dies
2 items Meike cludes dese Lonely, wir dead Obese tcl Ase fo clef, 4 agate ~
a 4, i Serb Edible A A f
na L™ |

Offender's signature: ><<(_ 7 | ee |
— \~ \
YJ Appeal Date: _#-5=/9

| am appealing the grievance for the followina rea

 

    

 

 

 

 

 

 

 

 

 

    

s

Offender’s signature:

Appendix B

242 09 n4 ANA

 
IDAHO DEPARTMENT OF CORRECTION
Grievance Transmittal Form

Facility: Sec, Date: | | o
Ta: Offender Name: Cy Acthow IDOG Number: | 2.4 Az 0)

Institution, Housing Unit, & Celt “Dp 2 AVA

From: CO esercrSs §-Grievance Coordinator [[] Other

The attached form ts being returned without action being taken because:

[[] You did not submit the grievance within 30 days of the incident.
[1] You did not submit the appeal within 14 days of the review authority's decision,

[2 The form is not handwritten (it cannot be typed),

L] The form is not legible.

T_] You did not include with the grievance an answered or signed Offender Concern Form(s) that shows
your attempts to resolve the Issue Informally with applicable staff,

L_] You have three (3) open/active grievances (including appeals) in the system, which is the maximum
number you are allowed,

[_] You have raised more than one specific Issue,

[] The grievance does not contain a reasonable and clear description of the problem.

[_] The grievance does not describe how you tried to resolve the issue Informally. :

[7] The grievance does not contain specific information such as dates, places, and names.

[J Your description of the problem fs not written in or within the appropriate area on the form. (Written
comments must not exceed ihe space designated far wrifing comments.) .

LJ The grievance is not written in a civil, concise, or understandable language; or It is not fo the point,
(Grievances cannot contain vague issues/complaints, personal attacks, or harass staff members,}

[J] You did not suggest a solution.
[J You did not sign the form.
ISYou cannot submit your appeal until the grievance decision is rendered.

[J The Issue was previously grieved under grievance number:

{_] The isstie/complaint is not grievable as indicated in standard operating procedure 316.02.01,004,
Grievance and Informal Resolution Procedures for Offenders, and must be addressed as follows:

 

 

(_] You cannot grieve the length of your sentence or a decision that is under the jurisdiction of the court or
idaho Cornmission of Pardons and Parole.

LJ This problem is beyond the Idaho Department of Correction’s (IDOC’s) control.

BY or Other (m ys ean approved by the review or appellate authority): You Qrived Vocke +o |gec
Ned o- Onsesteane'ee ola Veolia "This is past 20 doays

BUS \Jou SOWA
bet, 6 Jb Va Ontyanch.

 

Appendix D

ade no ot nnd

Case 1:20-cv-00001-BLW Document 20-3 Filed 09/11/20 Page 11 of 12 2.

 
Case 1:20-cv-00001-BLW Document 20-3 Filed 09/11/20 Page 12 of 12

IDAHO DEPARTMENT OF CORRECTION
Grievance Transmittal Form

Facility: | \ LU Date: 2
To: Offender named CY AVA OA IDOC Number: (2G cD

steeple Unit, & Cal: DA AW
xf 8510 YK Grievance Coordinator [1] Other

—

From: \
The attached form is being returned without action being taken because:

[_] You did not submit the grievance within 30 days of the incident,
[] You did not submit the appeal within 14 days of the review authority's decision.

[J The form is not handwritten (it cannot be typed),

[D The form is not legible.

[-] You did not include with the grievance an answered or signed Offender Concern Form(s) that shows
your aiternpts fo resolve the Issue Informally with applicable staff,

[_] You have three (3) open/active grievances (including appeals) in the system, which is the maximum
humber you are allowed,

[TF You have ralsed more than one specific Issue,

[4 The grlevance does not contain a reasonable and clear description af the problem,

[_] The grievance does not describe how you fried fo resojve the issue informally. .

["] The grievance does not contain specific Information such as dates, places, and names.

[7] Your description of the problem is not written In or within the appropriate area on fhe form. (Written
commernts must not exceed the space designated for writing comments.)

(The grievance is not written in a olvtl, concise, or understandable language: or It is not to the point.
(Grievances cannot contain vague issues/complaints, personal attacks, or harass staff members.)

[J] You did not suggest a solution.

[0 You did not sign the form.
[_] You cannot submit your appeal until the grievance dectsion is rendered.

 

[_] The Issue was previously grieved under grievance number:

["} The issue/compiaint is not grlevable as indicated In standard operating procedure 316,02.01 004,
Grlevance and Informal Resolution Procedures for Offenders, and must be addressed as follows:

 

[7] You cannot grieve the length of your sentence or a decision that is under the jurisdiction of the court or
Idaho Cammission of Pardons and Parole.

[_] This problem is beyond the idaho Department of Correction’s (IDOC’s) control.
Oy U

   

 

er {must be approved by the review or appellate authority):
a a

 
 

Appendix D
316,02,01.004

 
